            Case 1:19-cv-11076-FDS Document 58 Filed 12/17/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT                                   ,   -. -~
                                                                   .,   ,,.
                                DISTRICT OF MASSACHUSETTS                     /
                                                                                    ''"'·


PAULJONES

Plaintiff                                   Civil Action No . 1: 19-cv-11076-FDS

              V.


DOLAN CONNLY P .C et al



                                     NOTICE OF APPEAL


Now comes the plaintiff Paul Jones to give notice and appeal the court' s dismissal of Civil
Action No . 1:19-cv-11076-FDS on this 17ili day of December 2019 .


December 17, 2019

Respectfully Submitted
Isl Paul Jones
Paul Jones
572 Park Street
Stoughton,Ma02072
617-939-5417
Pj22765@gmail.com


 Effie L. Gikas,
 Orlans PC
 465 Waverley Oaks Road, Suite 401
 Waltham, Massachusetts 02452
(781) 790-7835
egikas@orlans com


David A. Marsocci

50 Redfield Street, Suite 202
         Case 1:19-cv-11076-FDS Document 58 Filed 12/17/19 Page 2 of 2



Boston, MA 02122

(617) 265-3100

dmarsocci@dolanconnly.com




                                    CERTIFICATE OF SERVICE


       I Paul Jones plaintiff Certify that I have mailed a copy to all defendants a true and correct

       copy of the foregoing has been furnished via USPS mail to all defendants to this action On

       this 17th day of Dec 2019.


Respectfully Submitted
Isl Paul Jones
Paul Jones
572 Park Street
Stoughton, Ma02072
617-939-5417
Pj22765@gmail.com


Effie L. Gikas,
Orlans PC
465 Waverley Oaks Road, Suite 401
Waltham, Massachusetts 02452
(781) 790-783 5
 egikas@orlans.com



David A. Marsocci

50 Redfield Street, Suite 202

Boston, MA 02122

(617) 265-3100

dmarsocci@dolanconnly.com
